DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Non-Final Office Action
Applicants response dated 19 November 2021 to the Non-Final Office Action dated 19 August 2021 is acknowledged.  
Amended claims, dated 19 November 2021 have been entered into the record.
Priority
This Application was filed on 07 April 2020 (published as US20210317121).  The International Application PCT/IB2021/052885 (published as WO2021205354), also filed on 07 April 2020, appears to be substantially identical.
PTO-892 Form
Srinivasulu (J. Org. Chem. 2021, 86, 18, 12872–12885) is a postdated inventor publication which discloses closely related subject matter.  The reference is cited for completeness.
Examiner’s Response
All of the objections and rejections of record are overcome in view of the present amendment for the reasons set forth in Applicant’s response.
Status of the Claims
Claims 1-2, 5 and 7-20 are allowed. 
Claims 3, 4 and 6 were cancelled by the Applicant.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca C. Christon on 23 November 2021.  This amendment places the application in condition for allowance by correcting minor claim inconsistencies.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, in the definitions for the “A”, “F” and “R1” variables, DELETE each occurrence of the term “C(O)NR2” and INSERT the term --C(O)N(R2)2--:

    PNG
    media_image1.png
    66
    72
    media_image1.png
    Greyscale
is a phenyl ring which may be unsubstituted or substituted with 1, 2, 3 or 4 substituents independently selected from the group consisting of: a halogen atom, CN, R2, OR2, SR2, N(R2)2, C(O)R2, C(O)OR2, NR2C(O)R2,C(O)N(R2)2, SO2R2, NR2SO2R2, and SO2N(R2)2;

    PNG
    media_image2.png
    62
    67
    media_image2.png
    Greyscale
 is a phenyl ring which may be unsubstituted or substituted with 1, 2, 3, 4 or 5 substituents independently selected from the group consisting of: a halogen atom, CN, NO2, OCX3, C(O)R2, C(O)OR2, NR2C(O)R2, C(O)N(R2)2, SO2R2, NR2SO2R2, and SO2N(R2)2;
R1 is hydrogen or an unsubstituted or substituted alkyl, aryl, or heteroaryl group or 
R1 is selected from the group consisting of: C(O)OR2, CN, N(R2)2, C(O)R2, C(O)N(R2)2, SO2R2, SO2N(R2)2, and PO2R2;


In claim 1, After the phrase “X is”, DELETE the phrase “a heteroatom”:
X is 
In claim 1, After the phrase “Y is –N-NR2”, DELETE the phrase “, -O or -OH”:
Y is -N-NR2

In claim 5, in the definitions for the “A”, “F”, “R” and “R1” variables, DELETE each occurrence of the term “C(O)NR2” and INSERT the term --C(O)N(R2)2--:

    PNG
    media_image1.png
    66
    72
    media_image1.png
    Greyscale
is a phenyl ring which may be unsubstituted or substituted with 1, 2, 3 or 4 substituents independently selected from the group consisting of: a halogen atom, CN, R2, OR2, SR2, N(R2)2, C(O)R2, C(O)OR2, NR2C(O)R2,C(O)N(R2)2, SO2R2, NR2SO2R2, and SO2N(R2)2;

    PNG
    media_image2.png
    62
    67
    media_image2.png
    Greyscale
 is a phenyl ring which may be unsubstituted or substituted with 1, 2, 3, 4 or 5 substituents independently selected from the group consisting of: a halogen atom, CN, NO2, OCX3, C(O)R2, C(O)OR2, NR2C(O)R2, C(O)N(R2)2, SO2R2, NR2SO2R2, and SO2N(R2)2;
R denotes halogen atom, R2, OR2, SR2, N(R2)2, NR2C(O)R2, C(O)N(R2)2, SO2R2, NR2SO2R2, SO2N(R2)2; 
R1 is hydrogen or an unsubstituted or substituted alkyl, aryl, or heteroaryl group or 
R1 is selected from the group consisting of: C(O)OR2, CN, N(R2)2, C(O)R2, C(O)N(R2)2, SO2R2, SO2N(R2)2, and PO2R2;
In claim 5, After the phrase “X is”, DELETE the phrase “a heteroatom”:
X is 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel pentacyclic compounds of formulae (A), (A’) or (A”) according to independent claim 1.  The closest prior art to these compounds and the non-obvious differences therefrom are discussed at pages 18-21 of the previous office action.  All of the present claims depend directly or indirectly from claim 1 and are allowable over the prior art for at least the same reasons.
Claims 5 and 7-10 are directed to a method of making the compounds which is fully consistent with that described in the specification.
Claims 12-13 and 15 are directed to methods of treating cancer which require administration of one or more of the specific compounds listed in claim 11.  These compounds are shown in the specification to exhibit anticancer activity in vitro.
Claims 14 and 16-20 each recite intended uses of the compounds of claim 1 which are consistent with the anticancer and antibacterial functional activities demonstrated in the specification for representative examples.
The non-prior art issues identified in the previous office action have all been resolved by the present amendments, the application is therefore in condition for allowance.

Conclusion
	Claims 1-2, 5 and 7-20 (renumbered claims 1-17) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625